Citation Nr: 0600792	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  89-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C. J.




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1988 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 20 percent 
evaluation for low back strain.  Also on appeal is an October 
1988 decision in which the RO denied a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

In March 1992, a hearing was held before a Veterans Law Judge 
who is no longer employed by the Board.  In June 2003, the 
veteran was informed of her right to have another Board 
hearing before a Veterans Law Judge who will participate in 
her decision.  The veteran has not requested another hearing. 

In a December 1996 decision, the Board denied the veteran's 
claims for increased rating for low back strain, and 
entitlement to TDIU.  The veteran appealed this decision to 
the Court of Appeals for Veterans Claims ("the Court") 
which remanded the Board's decision on these issues.  The 
Board remanded the case to the RO in August 2000 and November 
2003 for additional development.  The requested development 
has been completed and the Board proceeds with its review of 
the appeal.  

In May 2005, additional evidence was submitted to the RO 
consisting of an addendum to a February 2005 VA examination.  
This evidence was not considered by the RO prior to being 
forwarded, with the claims file, to the Board.  There has 
been no waiver received from the appellant of initial 
adjudication of this evidence by the RO.  38 C.F.R. § 19.37; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1229 (Fed. Cir. 2003).  However, the Board finds 
that this evidence essentially duplicates evidence contained 
in the February 2005 VA examination.  It is therefore not 
new evidence and need not be referred back to the RO for 
initial adjudication, having already been considered 
substantially with the February 2005 VA examination.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service connected low back strain is 
resolved and without symptoms; the veteran's back symptoms 
are attributable to nonservice connected lumbar disk disease.

3.  The veteran is service connected for residuals of 
hysterectomy, currently rated 50 percent disabling, low back 
strain currently rated 20 percent disabling, right knee 
tendonitis, currently rated 10 percent disabling, and hiatal 
hernia, rated 0 percent disabling.  Her total disability 
evaluation is 60 percent.  This evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

4.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for low back 
strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003), Diagnostic Code 5237 (2004) (effective September 26, 
2003).

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that the veteran suffered 
several back injuries, including lumbar strain, while in 
service.  These included injury from an automobile accident 
and while doing heavy lifting.  She was diagnosed with 
psychosomatic back pain.  In November 1985, she filed a claim 
for service connection for lower back pain and was diagnosed 
with a history of low back postural strain on VA examination.  
Service connection was granted for low back postural strain 
in January 1986 and a 20 percent evaluation was assigned.

VA examination in July 1986 showed a normal lumbar spine.  In 
March 1987, it was noted that the chronic low back pain might 
be due to mild degenerative changes.  A September 1987 
medical certificate reported a diagnosis of degenerative 
joint disease of the lumbar spine.  VA X-ray examination in 
November 1987 was "remarkably normal."  A February 1988 MRI 
indicated bulging discs of the lumbar spine.  

On VA examination in December 1990, the veteran refused to 
flex her spine because of low back pain.  X-ray examination 
revealed a substantially normal spine, although a "slight 
scoliosis" was noted.  The diagnosis included an "ill 
defined condition of painful lumbar spine.'  

On VA examination in February 1994, the veteran complained of 
severe low back pain.  The examiner indicated that the 
original back injuries in service were primarily lumbar 
sprains and the current complaints "seem to be of some 
inflammatory component, and may be connective tissue related, 
although no distinct diagnosis has ever been found or 
proven."  An April 1994 rheumatology examination noted that 
the low back pain was not related to rheumatoid arthritis.

In March 1996, the Board requested an independent medical 
opinion to address whether the veteran exhibited a 
clinically-identifiable lumbar disc disease and, if so, 
whether it was first shown in service or was related to 
service.  In that opinion, Dr. S. Schwartz, M.D., wrote that 
the veteran's lumbarization of her first sacral vertebrae was 
congenital and not acquired.  Dr. Schwartz stated that while 
postservice MRIs showed bulging discs, the clinical 
significance of these findings was unclear.  He noted that 
bulging discs on an MRI had been detected in completely 
asymptomatic patients and did not in itself confirm an 
etiology for her symptoms.  He stated that the veteran's 
injury in service was a sprain, which should account for some 
of her chronic back pain but not for her peripheral joint 
arthritis.  He concluded that no studies in the service 
showed any disc abnormalities, and it was not until 1986 that 
a CT scan was done followed by MRIs in 1988 and 1991, 
apparently suggesting that any disc abnormality, if it 
existed, did not manifest until after service.  

Based largely on the above opinion of Dr. Schwartz, the Board 
denied service connection for lumbar disk disease in December 
1996 stating that there was no medical evidence linking it to 
service.  The Board also denied an increased rating for 
lumbar disk disease and entitlement to TDIU.  The veteran 
appealed this decision to the Court which affirmed the denial 
of service connection for lumbar disk disease, and vacated 
the Board's decision with regard to the increased rating for 
lumbar disk disease and TDIU with instructions to provide the 
veteran another examination distinguishing the nonservice 
connected lumbar disk disease symptoms from the service 
connected low back strain symptoms.  

On VA examination in July 2001, the examiner reviewed the 
evidence in the claims file and examined the veteran.  She 
had difficulty walking and could do so for only 20 minutes 
followed by pain in the feet which radiated up to the lower 
back.  She reported difficulty sleeping due to pain but was 
not using a pain clinic and was not receiving physical 
therapy.  When standing, there was increased lordosis.  She 
reported tenderness along the spine but no muscle spasm or 
deformity was noted.  She did not list upon standing.  The 
range of motion was severely limited to 30 degrees flexion, 
minus 10 degrees extension, 0 degrees right and 10 degrees 
left lateral bending.  She stated that the pain was too great 
to go any further.  Straight leg raising tests were attempted 
but she again reported too much pain when trying these 
maneuvers.  She would not allow range of motion of the hips.  
Prior X-ray examination revealed degenerative joint disease 
and disc disease involving L4-5, and L5-S1 as well as 
degenerative joint disease involving both hips.  The examiner 
indicated that the veteran's pain response was greater than 
the objective evidence should indicate.  There was definite 
degenerative disc and joint disease involving at least the 
lumbar spine and there was indication from other studies of 
arthritis affecting other joints.  He concluded that the 
present low back complaints were caused by the degenerative 
factors and not the lumbar sprain noting that there was no 
muscle atrophy attributed to back strain nor were there any 
skin changes indicative of disuse or reflex sympathetic 
dystrophy.

The veteran was reexamined by the same VA examiner in 
February 2003.  This time the examiner included a more 
thorough review of the veteran's prior medical history and 
prior examinations.  The examiner specifically noted the 
impression in a March 1991 orthopedic evaluation for low back 
pain that she was thought to be melodramatic upon that 
presentation, and the interpreter's impression was 
"questionable malingering."  He also noted that her back 
complaints during service were thought to be primarily due to 
lumbar sprains, and it was not until 1987 that any 
consideration was given to her having some degenerative 
component to her back.  He observed a "recurrent theme" of 
self induced limitation of examination due to her complaints 
of pain or unwillingness to perform what the examiner thought 
she would be more capable of doing based on the evidence 
brought before them.  "So, the entity of psychosomatic back 
pain still tends to permeate her medical history."  Based on 
the radiographic evidence, it appeared that any back 
condition the veteran presently had was secondary to 
degenerative disk disease and joint disease.  He added that 
it was difficult to assess the veteran's ability to work, but 
it was his belief that any inability to work was secondary to 
her degenerative disk and joint disease and not to her 
service connected low back strain.  The examiner recommended 
a functional capacity assessment to better answer this 
question.

In February 2005, the veteran was reexamined in both VA spine 
and general examinations.  In the general examination, the 
veteran indicated that she still suffered from the back 
strain she had while in the military.  She indicated that it 
was hard for her to walk and to get up from a low position 
such as sitting.  She described a numbing type of pain in the 
low back.  She identified the intensity as 15 on a scale of 
10 for the last couple of months when she stated that she 
could not move, was incapacitated and took narcotics that 
would help her get from her bed to the bathroom.  She 
reported numbness of the lower back area.  Occupationally, 
she was last employed over 20 years ago, working in the penal 
system as a corrections officer.  She indicated that she 
currently had rheumatoid arthritis, diabetes mellitus, had 
sustained a cerebrovascular accident with hemiplegia, had 
blurry vision secondary to her diabetes and also had edema of 
her legs.  Following a thorough physical examination, the 
veteran was diagnosed with lumbosacral sprain or strain 
sustained in the military, treated supportively for the 
condition and "without evidence of [the] condition at this 
time of assessment."  Also diagnosed was degenerative disc 
disease with chronic low back pain.  The examiner noted that 
industrial limitations would be the result of involvement of 
her joint areas secondary to rheumatoid arthritis and 
degenerative disc disease.  In a subsequent addendum, the 
examiner reiterated that the lumbosacral strain was resolved.

On the VA spine examination, she continued to complain of 
pain in the back.  She described the pain as a numbing type 
of pain in the back at times, particularly when her blood 
sugar goes up.  She had pain in the tailbone to the middle of 
the back which was constant in nature.  At times she was 
incapacitated and unable to get up.  She reported weakness 
and also dizziness.  On flareups, she had no motion and no 
movement of her back.  She stayed in bed, unable even to get 
up to use the bathroom.  She described difficulty with 
walking, driving and getting up the stairs to her house.  The 
claims folder was reviewed, and the relevant medical history 
summarized by the examiner.  On physical examination, the 
veteran complained of severe pain in the dorsolumbar spine on 
motion.  The diagnoses were "[l]umbar strain sustained in 
the military, resolved," and "[d]egenerative disc disease 
of the lumbar spine with chronic low back pain."  

II.  VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate her claims 
for increased rating and TDIU in the March 1988 and October 
1988 rating decisions, the December 1988 statement of the 
case (SOC), and supplemental statements of the case (SSOC) 
issued in April 1991, June 1994, September 2001 and March 
2005 as well as letters sent to the veteran to include a 
February 2004 VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence she is to provide to VA and which information and 
evidence VA will attempt to obtain on her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2004 
letter as well as the March 2005 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as she provided enough information about 
these records, VA would assist in obtaining them, but noted 
that she had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told her that it 
would assist her by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on her claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything she 
had pertaining to her claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in her possession, obtained by her, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claims on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in March 2005, and prior to transfer and 
certification of the appellant's case to the Board, and as 
described above the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, including both VA and private records of treatment.  
VA has provided examinations of the veteran and/or sought 
medical opinions in November 1987, December 1990, February 
1994, September 1998, December 2000, February 2003, and 
February 2005.  She has been provided the opportunity to 
present evidence and testimony in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge.  The 
veteran has not identified, and the record does not show that 
there are any unobtained records which could substantiate the 
veteran's claims for increased rating for her low back 
strain, or unemployability.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

III.  Increased Rating for Low Back Strain

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

In this case, the RO evaluated the veteran's low back strain 
as 20 percent disabling pursuant to Diagnostic Code 5295, 
lumbosacral strain.  Further, the regulations regarding 
diseases and injuries to the spine have undergone significant 
revisions during the long course of this appeal and prior to 
evaluating the veteran's disability, the Board must consider 
which regulations to apply.  Changes in the regulations may 
be applied from the effective date of the new criteria, but 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria. VAOPGCPREC 
3-2000 (Apr. 10, 2000).  The effective date of the changes in 
the regulations affecting the veteran's disability is 
September 26, 2003.  68 Fed. Reg. 51454-51458 Aug. 27, 2003.  

Prior to this date, a 10 percent rating under Diagnostic Code 
5295 was for lumbosacral strain with characteristic pain on 
motion.  A rating of 20 percent was for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating of 
40 percent, the highest rating assignable under this code, 
contemplates severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2002).  

Effective September 26, 2003, the general formula for 
evaluating orthopedic disability was changed significantly.  
68 Fed. Reg. 51454-51458  Aug. 27, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Unfavorable ankylosis of the entire spine, 100 
percent.  Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 20 percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Note (4): Round each 
range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments,  which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation, 5236 
Sacroiliac injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003), 5243 Intervertebral disc 
syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Analysis

In this case, evaluating the veteran's back disability is 
complicated by a significant nonservice-connected lumbar disk 
disease.  There have been numerous medical inquiries into the 
exact nature of the veteran's disability, all of which lead 
to the conclusion that the veteran's low back strain in 
service has resolved and that her current back disability is 
manifested by symptoms of nonservice-connected lumbar disk 
disease.  

Although service connection was originally granted for low 
back postural strain in November 1985, this was apparently 
based only on the veteran's history of injury in service as 
VA examination in July 1986 showed a normal lumbar spine.  
Although she continued to complain of low back pain, X-ray 
examination in November 1987 was "remarkably normal."  It 
was not until February 1988 that bulging discs of the lumbar 
spine were noted on MRI examination, and all subsequent 
medical evaluations focus on her lumbar disk disease as the 
source of her back complaints.  The only medical evidence 
relating the veteran's symptoms to her lumbar strain is the 
medical opinion of Dr. Schwartz, solicited by VA in March 
1996 to determine the etiology and possible service 
connection of her disc disease.  In that opinion, Dr. 
Schwartz wrote that the sprain injury in service "should 
account for some of her chronic back pain," but that any 
disc abnormality did not manifest until after service.  The 
Board notes that this assessment is speculative, as evidence 
by Dr. Shwartz's use of the word "should".  Additional 
assessments to more clearly determine the nature of the 
veteran's service connected low back strain have concluded 
that her service connected low back strain was resolved in 
service, and her persistent complaints of back pain are not 
caused by her service connected disability, but her lumbar 
disk disease which is not service connected.  

In the July 2001 VA examination, the examiner concluded that 
the present low back complaints were caused by degenerative 
factors and not the lumbar strain.  He supported this 
assessment by noting that there was no muscle atrophy 
attributed to back strain, nor were there any skin changes 
indicative of disuse or reflex sympathetic dystrophy.  The 
February 2003 VA examiner reviewed the veteran's entire 
medical history and concluded that any back condition the 
veteran had was secondary to degenerative disc disease and 
joint disease.  In the February 2005 general VA examination, 
the examiner concluded that the veteran had been treated 
successfully for back strain while in the military, and was 
currently without any evidence of this condition.  The 
veteran's complaints of chronic back pain were attributed to 
the veteran's nonservice-connected rheumatoid arthritis and 
degenerative disc disease.  The examiner in the February 2005 
VA spine examination also diagnosed degenerative disc disease 
of the lumbar spine with chronic back pain.  More 
importantly, the diagnosis of lumbar strain "sustained in 
the military" was noted to be "resolved."

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is not error for the Board to favor the opinion of one 
compete medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The United States 
Court of Appeals for the Federal Circuit has held that there 
is a considerable body of law that clearly imposed a duty on 
the Board to "analyze the credibility and probative value of 
evidence sua sponte."  The Federal Circuit flatly rejected 
argument that would have emasculated the Board's inherent 
fact-finding authority.  Madden v. Brown, 125 Fed. 3d 144, 
1480-81 (Fed. Cir. 1997).

The Board has considered the veteran's statements and her 
belief that her back symptoms are the result of her service 
connected low back strain rather than her nonservice 
connected lumbar disk disease; however, this is not competent 
evidence.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson. 38 C.F.R § 3.159(a)(1) (2005). 
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions. 38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of her back condition.

Given that the Court has affirmed the Board's prior decision 
that service connection is not warranted for lumbar disk 
disease, and the clear weight of the competent medical 
evidence shows that the veteran's only service connected 
disability, low back strain, is resolved, the veteran's 
disability is essentially asymptomatic.  The criteria for a 
higher evaluation are clearly not shown.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, with no symptoms of low back strain, the criteria 
can not be shown.  Finally, because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  

IV.  Unemployability

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is service connected for residuals of 
hysterectomy, currently rated 50 percent disabling, low back 
strain currently rated 20 percent disabling, right knee 
tendonitis, currently rated 10 percent disabling, and hiatal 
hernia, rated 0 percent disabling.  Her total disability 
evaluation is 60 percent.  Applying the numerical criteria of 
38 C.F.R. § 4.16, the veteran has two or more service 
connected disabilities, with one rated at 40 percent or more.  
However, there is not sufficient additional disability to 
bring the combination to 70 percent or more.  Therefore, she 
does not meet the minimum schedular criteria for TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable solely 
due to her service-connected disabilities.  There is 
extensive medical evidence in the claims file showing that 
any impairment in employability is due to her nonservice-
connected disabilities, notably her lumbar disk disease.  In 
the February 2005 VA examination, the veteran described her 
medical condition noting rheumatoid arthritis, diabetes 
mellitus, cerebrovascular accident with hemiplegia, blurry 
vision secondary to her diabetes and edema of her legs.  None 
of these are service connected disabilities.  Further, the 
examiner noted that the industrial limitations would be the 
result of her rheumatoid arthritis and degenerative disc 
disease, neither of which are service connected disabilities.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
conditions may affect her abilities to some degree, but there 
is no evidence that she is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment solely as a result of her service connected 
conditions.  

The objective evidence as to the severity of the appellant's 
service-connected disabilities does not show that they would 
prevent her from performing all physical tasks.  There is no 
evidence showing that she is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disabilities alone renders her unemployable.  There 
is no medical evidence showing that her service-connected 
conditions are of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the appellant's service-connected 
disabilities.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that she is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
she is incapable of performing the mental and physical acts 
required by employment due solely to her service-connected 
disability, even when her disability is assessed in the 
context of subjective factors such as her occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable. See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

An increased rating for low back strain is denied.

A total disability rating on the basis of individual 
unemployability due to service connected disabilities is 
denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


